Title: From John Adams to Edmund Jenings, 16 May 1783
From: Adams, John
To: Jenings, Edmund


Sir
Paris May 16. 1783

It is a long Time Since I have recd a Line from you, or written you. How go on Affairs on your Side the Water? Are the present Ministers like to hold their Places, or are We to expect more Changes of systems & Agents, before We finish? Mr Hartleys disposition is very fair, and if he can follow his own Ideas, We shant be long in settling Accounts I hope. But the Delays the Indecision, the Uncertainty of every Thing every where is enough to try the Patience of Job or even of me.
Will the System towards America be much altered by any Change in Administration? Would not a new Ministry formed by some additional Members to North and stormont, of the same Sentiments with them, now pursue nearly the same Measures with America as another formed by some additional Whig Members to Portland and Cavendish &c?
I am &c
